In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 14-256V

*************************
RENE DUMAS,                 *
                            *
                            *                                    Filed: June 16, 2015
                Petitioner, *
                            *
          v.                *                                    Decision by Stipulation; Attorney’s Fees
                            *                                    and Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Danielle A. Strait, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Claudia B. Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

        On April 1, 2014, Renѐ Dumas filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (the “Vaccine Program”).2 Petitioner alleges that receiving
the Tetanus-Diphtheriaacellular Pertussis (“Tdap”) immunization on November 26, 2012, caused
her alleged lymphangitis and cellulitis. Respondent denies that the Tdap vaccine caused
Petitioner’s alleged lymphangitis, cellulitis, any other injury, or her current disability. Nonetheless
both parties, while maintaining their above-stated positions, agreed that the issues before them can
be settled and that a decision should be entered awarding Attorneys’ Fee and Costs.

1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2002)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
       On June 11, 2015, the parties filed a stipulation regarding attorney’s fees and costs. ECF
No. 24. Petitioner requests reimbursement of attorney’s fees and costs in the amount of $12,740.07.
Id. This amount represents a sum to which Respondent does not object. Id. In addition, and in
compliance with General Order No. 9, Petitioner’s counsel represents that Petitioner has not
personally incurred any expenses in litigating this case. Id.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $12,740.07 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Danielle A. Strait. Payment of this amounts represents all attorney’s fees and
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant
to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2